SULLIVAN, Judge,
dissenting.
I dissent.
The dismissal of plaintiff’s lawsuit was clearly erroneous. T.R. 41(E) requires the trial court to conduct a hearing prior to entering a dismissal. At such hearing the plaintiff is entitled to demonstrate good cause for his failure to prosecute or otherwise comply with the Rules of Trial Procedure. No hearing was scheduled or conducted. Appellee properly preserved and presented the error by resort to Trial Rule 60. See State ex rel. Janesville Auto Transport Co. v. Superior Court of Porter County (1979) Ind., 387 N.E.2d 1330.
The procedural posture of this appeal in light of the result reached indicates that the permutations possible from the application or misapplication of Trial Rules 59 and 60 are virtually endless. It is another instance of the trap baited for the conscientious and careful practitioner who is not sufficiently clairvoyant to anticipate which particular appellate inconsistency will attach to his particular assertion of error. If all the words written by our appellate courts concerning Trial Rule 59 vis a vis Trial Rule 60 were placed end to end, they would stretch to nowhere.
In recent years our Supreme Court and the four geographical districts of this Court have rendered numerous decisions with respect to the interrelationship of the two rules, few of which may be harmonized or reconciled; neither have the individual judges and justices been consistent or in agreement. See Breeze v. Breeze (1981) Ind., 421 N.E.2d 647 (opinion by Hunter, J. in which DeBruler, Givan, Pivarnik & Prentice, JJ. concur); P-M Gas & Wash Co., Inc. v. Smith (1978) 268 Ind. 297, 375 N.E.2d 592 (opinion by Hunter, J. in which DeBruler & Prentice, JJ. concur and Givan, J. concurs in result with separate opinion in which Pivarnik, J. concurs); State v. DePrez (1973) 260 Ind. 413, 296 N.E.2d 120 (opinion by Arter-burn, C.J. in which DeBruler, Givan, Hunter & Prentice, JJ. concur), reh. denied, 261 Ind. 55, 300 N.E.2d 341; Indiana State Personnel Bd. v. Wilson (1971) 256 Ind. 674, 271 N.E.2d 448 (Per Curiam, DeBruler, J. dissents without opinion); Snider v. Gaddis (1st Dist. 1980) Ind. App., 413 N.E.2d 322 (opinion by Ratliff, J. in which Neal, J. concurs and Robertson, J. dissents with separate opinion), trans. denied; Irmiger v. Irmiger (1st Dist. 1977) 173 Ind.App. 519, 364 N.E.2d 778 (opinion by Lowdermilk, J. in which Robertson, J. concurs and Garrard, *735J. (participating by designation) concurs with separate opinion); Baker v. American Metal Climax, Inc. (1st Dist. 1976) 168 Ind.App. 445, 344 N.E.2d 73 (opinion by Ly-brook, J. in which Robertson, J. & Hoffman, J. (participating by designation) concur), trans. denied; Yerkes v. Washington Mfg. Co., Inc. (1st Dist. 1975) 163 Ind.App. 692, 326 N.E.2d 629 (opinion by Lybrook, J. in which Robertson, J. & Hoffman, J. (participating by designation) concur); Hooker v. Terre Haute Gas Corp. (1st Dist. 1974) 162 Ind.App. 43, 317 N.E.2d 878 (opinion by Lowdermilk, J. in which Robertson & Lybrook, JJ. concur); Mathis v. Morehouse (2d Dist. 1982) Ind. App., 433 N.E.2d 814 (opinion by Shields, J. in which Buchanan, C.J. concurs and Sullivan, J. dissents with separate opinion), trans. pending; Kelly v. Bank of Reynolds (2d Dist. 1976) 171 Ind.App. 515, 358 N.E.2d 146 (opinion by Sullivan, J. in which White, J. & Robertson, J. (participating by designation) concur in result); Covalt v. Covalt (2d Dist. 1976) 171 Ind.App. 37, 354 N.E.2d 766 (opinion by Buchanan, P.J. in which Sullivan, J. concurs & White, J. dissents without opinion); Pre-Finished Moulding & Door, Inc. v. Insurance Guidance Corp., (3d Dist. 1982) Ind.App., 438 N.E.2d 16 (opinion by Garrard, J. in which Hoffman, P.J. concurs & Staton, J. concurs in result with separate opinion); In Re Marriage of Robbins (3d Dist. 1976) 171 Ind.App. 509, 358 N.E.2d 153 (opinion by Staton, J. in which Garrard & Hoffman, JJ. concur with separate opinions); Dawson v. St. Vincent Hospital & Health Care Center, Inc. (4th Dist. 1981) Ind.App., 426 N.E.2d 1328 (opinion by Chipman, J. in which Miller & Young, JJ. concur); Warner v. Young America Volunteer Fire Dept. (1975) 164 Ind.App, 140, 326 N.E.2d 831 (Per Curiam); Northside Cab Co. v. Penman (1972) 155 Ind.App. 23, 290 N.E.2d 782 (Per Curiam).
Although P-M Gas & Wash Co., Inc. v. Smith, supra, did much to clarify one aspect of the procedural avenues available to a prospective party to an appeal, the practicing bar remains without guidance in many other areas. It is time now for our appellate tribunals to adopt or effect procedures which permit resolution of genuine legal issues on appeal. It must not be our function to make that resolution unduly complicated, expensive, burdensome and time consuming.